EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT Name Jurisdiction of Incorporation Organization Holder of Outstanding Stock BancorpSouth Bank Mississippi BancorpSouth, Inc. Personal Finance Corporation Tennessee BancorpSouth Bank Century Credit Life Insurance Company Mississippi BancorpSouth Bank BancorpSouth Insurance Services, Inc. Mississippi BancorpSouth Bank BancorpSouth Investment Services, Inc. Mississippi BancorpSouth Bank BancorpSouth Municipal Development Corporation Arkansas BancorpSouth Bank BancorpSouth Bank Securities Corporation Mississippi BancorpSouth Bank BancorpSouth Capital Trust I Delaware BancorpSouth, Inc. Business Holding Company Trust I Delaware BancorpSouth, Inc. American State Capital Trust I Delaware BancorpSouth, Inc. Signature Bancshares Preferred Trust I Delaware BancorpSouth, Inc. City Bancorp Preferred Trust I Delaware BancorpSouth, Inc. Gumtree Wholesale Insurance Brokers, Inc Mississippi BancorpSouth, Inc.
